Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6-9, 11, 12, 14, 15, 18, and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al(2018/0098854, hereinafter Allen) in view of Cornell et al(2020/022812, hereinafter Cornell).

Claim 1 - Allen teaches an implantable device for penile construction, see figure 3, the implantable device -20- including a penile prosthesis -26- having a proximal end at -40- and a distal end at -36-.  However, Allen does not teach first and second ingrowth covers one at the distal end and one at the proximal end with a portion of the process between the distal and proximal end  devoid of a tissue ingrowth cover.
Cornell teaches a penile implant -100- having a proximal end -116- and a distal end -119- including mesh tabs -128- to allow for tissue ingrowth, see paragraph [0049].  The tabs may be integral or attached to the prosthesis.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the mesh tabs -128- as taught by Cornell with the device of Allen and make them attachable at the proximal and distal ends of the implant.  Such a modification would provide the implant of Allen with the added benefit of having tissue ingrowth surfaces to aid in the permanent positioning of the implant.
Claim 3 - It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the mesh tabs -128- as taught by Cornell with the device of Allen and make them integral, see paragraph [0049] of Cornell, at the proximal and distal ends of the implant.  Such a modification would provide the implant of Allen with the added benefit of having integral tissue ingrowth surfaces to aid in the permanent positioning of the implant.
Claim 4 - Allen teaches two cylinders for a natal male see paragraph [0230]. 
Claim 6 - mesh tab -128- is configured to be disposed at a proximal of the penile prosthesis.
Claim 7 - the mesh tab at the proximal end is configured to promote tissue ingrowth with respect to a pelvic region and thereby facilitate anchoring of the penile prosthesis to the pelvic region.
Claim 8 - the first tissue ingrowth cover -128- is configured to be disposed at a distal end of the penile prosthesis, such that is capable of being used at the distal end of the implant.
Claim 9 - the first tissue ingrowth cover -128- is a polyurethane mesh [0049] is considered a textile.

Claims 11 and 12 — Allen teaches tissue ingrowth fabric may be blended with non-tissue ingrowth material, silicone as set forth in paragraph [0272], wherein a silicone device is provided with the cover that is adapted to reduce or distribute pressure applied inside the cover. The claim includes the term blended which is considered a broad term which include “used with’, “combination with’ or “mixed with” among others.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the mesh tabs -128- blended with silicone to gain the advantage reducing or distributing pressure as taught by Allen. 

Claim 14 - the combination teaches a single inflatable penile prosthesis -26- at least partially covered by ingrowth covers -128-

Claim 15 - the combination teaches  a method of implanting an implantable device -26- for penile construction, including disposing a first tissue ingrowth cover -128- over at least a proximal end of a penile prosthesis; disposing a second tissue ingrowth cover -128- separate from the first tissue ingrowth cover over at least a distal end portion, of the penile prosthesis such that a portion, of the penile implant between the proximal and distal end is devoid of a tissue ingrowth cover, and implanting the penile prosthesis within a neophallus of the patient, with the first tissue ingrowth cover -128- and the second tissue ingrowth cover -128- positioned between the penile prosthesis and an interior wall of the neophallus, see paragraph [0421] of Allen.
Claim 18 - the combination teaches implantable device -20- for penile construction, the implantable device comprising: a penile prosthesis device -20- including at least one inflatable member -26-, and a pump assembly -30- set forth in paragraph for inflating the at least one inflatable member -26-; a first tissue ingrowth cover -128- configured to be disposed between a proximal end of the at least one inflatable member -26- and an interior wall of a neophallus, when the at least one inflatable member -26- is implanted within the neophallus; and a second tissue ingrowth  cover -128- separate from the first tissue ingrowth cover and the second tissue ingrowth cover is configured to be disposed between a distal portion of the at least one inflatable member -26- and an interior wall of a neophallus, when the at least one inflatable member -26- is implanted within the neophallus such that a portion of the penile prosthesis -26- is devoid of a tissue ingrowth cover, the portion of the penile prosthesis being disposed between the first proximal end of the penile prosthesis and the distal end of the penile prosthesis.  As set forth above with respect to claim 1.

Claim 20 - the combination teaches the first tissue ingrowth cover -128- is disposed at a proximal end of the at least one inflatable member -26-, and the second tissue ingrowth cover -128- is disposed at a distal end of the at least one inflatable member  -26-, shaft -41- is a portion of the inflatable member disposed between the proximal end of the at least one inflatable member and the distal end of the at least one inflatable member that is devoid of ingrowth fabric.

Claim 21 - an inflatable member -26-, includes a first portion proximal end a second portion distal end and a third portion devoid of tissue ingrowth mesh between the proximal and distal. 
Claim 22 - an elongate member --26-, includes a first portion, being a proximal end portion of the elongate member -26-, the second portion being a distal end portion of the elongate member -26-, and the third portion -41- of the penile prosthesis being a portion of the elongate member -26- disposed between the proximal end portion  and the distal end portion.
	Claim 23 - the portions of the penile implant -26- extend linearly between element -128- at the proximal and distal ends, see figure 3.
Claim 24 - the portions of the penile implant -26- extend linearly between element -128- at the proximal and distal ends, see figure 3.
Claim 25 - the portions of the penile implant -26- extend linearly between element -128- at the proximal and distal ends, see figure 3.


Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination  of Allen(2018/0098854) and Cornell(2020/0022812) as applied to claim 1 above and further in view of Shamie(6,416,776).
Claim 10 — the combination teaches the first tissue ingrowth cover -128- is formed using polyurethane mesh but not one or more animal biologic tissues including one or more of: cadaveric bone, collagen, bovine pericardium, or porcine dermis.
Shamie teaches a sack for implantation into the body requiring tissue ingrowth, applicant’s attention is invited to column 2 line 53 through column 3 line 4.
The combination sets forth polyurethane mesh as one possible material, Shamie teaches polytetrafluoroethylene and collagen composites as equivalents for making a tissue ingrowth woven/mesh covers.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to select any known equivalents from a limited list of material to make the cover, the selection of composites of collagen from the list of Shamie would have been an ordinary design expedient to one of ordinary skill in the medical arts.
Such a combination would produce predictable result of a mesh of the combination formed from a composite of collagen as selected from a limited list from Shamie and have a high expectation of success because the collagen composites are old and well known for making tissue ingrowth covers.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Allen (2018/0098854) and Cornell(2020/0022812) as applied to claim 1 above and further in view of Darois et al (2005/0085924, hereinafter Darois).

Claim 13 — the combination teaches a device as claimed but does not teach the mesh -128- blended with one or more anti-microbials.

Darois teaches a prosthesis for implant into a patient see paragraphs [0013] through [0014], the prosthesis including tissue ingrowth properties and an added amount of antimicrobial to reduce the chances of infection while allowing for tissue ingrowth, see paragraphs [0014] and [0015].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was made to provide the mesh of the combination with an effective amount of antimicrobials as taught by Darois to provide the benefit of reducing the changes of an infection while still providing the required amount of tissue ingrowth as taught by Darois.
Such a combination would produce predictable results of the cover of Allen including antimicrobials and have a high expectancy of success because Darois has determine that a combination of antimicrobials and tissue ingrowth can be effective.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 6-15, 18, 20-25 have been considered but are not persuasive because Allen has been interpreted in view of a different embodiment see above.   The combination of Allen and Cornell sets forth a linear implant -26- having mesh ingrowth patches -128- from Cornell located at the proximal and distal ends.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791